


109 HCON 503 : Providing for the sine die adjournment of

U.S. House of Representatives
2006-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		109th CONGRESS
		2d Session
		H. CON. RES. 503
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2006
			 Received
		
		CONCURRENT RESOLUTION
		Providing for the sine die adjournment of
		  the second session of the One Hundred Ninth Congress.
	
	
		That when the House adjourns on the
			 legislative day of Friday, December 8, 2006, or Saturday, December 9, 2006, on
			 a motion offered pursuant to this concurrent resolution by its Majority Leader
			 or his designee, it stand adjourned sine die, or until the time of any
			 reassembly pursuant to section 2 of this concurrent resolution; and that when
			 the Senate adjourns on any day from Friday, December 8, 2006, through
			 Wednesday, December 13, 2006, on a motion offered pursuant to this concurrent
			 resolution by its Majority Leader or his designee, it stand adjourned sine die,
			 or until the time of any reassembly pursuant to section 2 of this concurrent
			 resolution.
		2.The Speaker of the House and the Majority
			 Leader of the Senate, or their respective designees, acting jointly after
			 consultation with the Minority Leader of the House and the Minority Leader of
			 the Senate, shall notify the Members of the House and the Senate, respectively,
			 to reassemble at such place and time as they may designate if, in their
			 opinion, the public interest shall warrant it.
		
	
		
			Passed the House of Representatives December 8,
			 2006.
			KAREN L. HAAS,
			Clerk.
		
	
